Certiorari to the St. Louis Court of Appeals. It is sought to quash the opinion of respondents in the case of Berno C. Barber v. American Car  Foundry Company, decided by respondents, July 5, 1927, because of alleged conflict between said opinion and controlling decisions of this court.
The same questions are involved in this case as were involved in the companion case of State ex rel. Hopkins v. Daues, ante, page 733, this day decided.
The conclusions reached by us in that case require us to quash the opinion of respondents in this case. It is so ordered. All concur, except Graves, J., absent. *Page 744